United States Court of Appeals
                     For the First Circuit


No. 08-1343

                         UNITED STATES,

                            Appellee,

                               v.

                        MARK DAVID DYER,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on December 28, 2009 is
amended as follows:

     On page 11, lines 1-2, "pornography. U.S.S.G. § 2G2.4,
subject to" should be replaced with "pornography, subject to"